Pezman, J. On May 6, 1964, claimant, Memorial Hospital of Du Page County, a Corporation, presented its statement to the Department of Public Aid for hospitalization services rendered one Bridget A. Herley. Although the Department had determined that the subject patient was eligible to receive aid under its program of Assistance to the Medically Indigent Aged, it denied the claim for services on the grounds that the appropriation for the biennium had lapsed at the time the statement was received by its office. Thereafter, on November 10, 1964, a complaint in this matter was filed in the Court of Claims. It contains a request for payment of the sum of $2,624.61, representing charges for the hospitalization services furnished said Bridget A. Herley for the period of March 21, 1963 to June 15, 1963, inc. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which, in essence, supports the position of claimant in this matter. It indicates that claimant did furnish the services to one Bridget A. Herley, and that the reasonable and equitable charge for such services was the sum of $2,624.61. The stipulation reflects the further fact that the appropriation from which payment could have been paid had lapsed prior to the time the statements were submitted. These facts are not refuted by the Department of Public Aid in the Departmental Report filed in this case on December 30, 1964. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Rockford Memorial Hospital Association, A Corporation, vs. State of Illinois, Case No. 5165, opinion filed September 25, 1964; American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964. It appears that all qualifications for an award have been met in the instant case. Claimant, Memorial Hospital of Du Page County, a Corporation, is, therefore, hereby awarded the sum of $2,624.61.